DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/25/2020 and 04/05/2021 were filed before the first action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2018/0151703) in view of the following reasons.					Re claim 1, Lin teaches a method of manufacturing a semiconductor device 80 of the adjacent semiconductor fins merge to form a continuous epitaxial layer 80.”), and				Lin does not explicitly teach a height of a bottom of the merger point from an upper surface of the isolation insulating layer is 50% or more of a height of the channel regions of the first and second fin structures from the upper surface of the isolation insulating layer.
However, Lin does teach wherein the first and second fin structures (channel region) are recessed (76, Fig. 8C) and “…the first epitaxial layer 80 of the adjacent semiconductor fins merge to form a continuous epitaxial layer 80. Due to the blocking of the isolation regions 62 on the crown structure 58, air gaps 82 are formed between the 80 and the top surface of the isolation regions 62…” (Figs. 9 & 16). 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to recognize that the invention of Lin discloses a height of a bottom of the merger point from an upper surface of the isolation insulating layer is 50% or more of a height of the channel regions of the first and second fin structures from the upper surface of the isolation insulating layer since there is an airgap between the bottom of the merge and the top of the isolation region (Figs. 9 & 16, [29-32]).
Re claim 2, Lin teaches the method of claim 1, wherein the height of the bottom of the merger point from an upper surface of the isolation insulating layer is 75% or more of the height of the channel regions of the first and second fin structures from the upper surface of the isolation insulating layer (see rejection of claim 1).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2018/0151703) in view of the following reasons.	
Re claim 17, Lin teaches a semiconductor device (Figs. 1-16) comprising:			an isolation insulating layer (62) disposed over a substrate (50);				a first fin structure (64, left side) and a second fin structure (64, right side) disposed over the substrate (50);									a gate structure (68) disposed over channel regions [25] of the first (64, left side) and second fin structures (64, right side); and								a source/drain epitaxial layer (80) disposed over source/drain regions (76) of the first (64, left side) and second fin structures (64, right side), wherein:		80 of the adjacent semiconductor fins merge to form a continuous epitaxial layer 80.”), and									Lin does not explicitly teach a height of a bottom of the merger point from an upper surface of the isolation insulating layer is 65% or more of a height of the channel regions of the first and second fin structures from the upper surface of the isolation insulating layer.
However, Lin does teach wherein the first and second fin structures (channel region) are recessed (76, Fig. 8C) and “…the first epitaxial layer 80 of the adjacent semiconductor fins merge to form a continuous epitaxial layer 80. Due to the blocking of the isolation regions 62 on the crown structure 58, air gaps 82 are formed between the lower portions of the first epitaxial layer 80 and the top surface of the isolation regions 62…” (Figs. 9 & 16). 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to recognize that the invention of Lin discloses a height of a bottom of the merger point from an upper surface of the isolation insulating layer is 50% or more of a height of the channel regions of the first and second fin structures from the upper surface of the isolation insulating layer since there is an airgap between the bottom of the merge and the top of the isolation region (Figs. 9 & 16, [29-32]).
Re claim 18, Lin teaches the semiconductor device of claim 17, wherein a vertical thickness of the merger point is in a range from 10% to 30% of a height of the .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2018/0151703) in view of Jang et al. (2020/0220015).
Re claim 20, Lin teaches the semiconductor device of claim 17, wherein the second epitaxial layer includes SiP [37], 								yet remains explicitly silent to wherein the first epitaxial layer includes SiAs.
Jang teaches a semiconductor device wherein the source/drain regions (150, Figs. 2*4) may include first epitaxial layers (152) and a second epitaxial layer (154) layered in order [29], wherein the first epitaxial layer (152) may be an SiAs layer [33], and the second epitaxial layer (154) may be an SiP layer [33]. 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lin as taught by Jang since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Prior art of record
Re claim 9, Lin et al. (2018/0151703) teaches a method of manufacturing a semiconductor device (Figs. 1-16), the method comprising:						forming a first fin structure (64, left side) and a second fin structure (64, right side) over a substrate (50);									forming an isolation insulating layer (62) over the substrate (50) so that lower 
Allowable Subject Matter
Claims 9-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate or make obvious the method of claim 9, including each of the limitations and specifically forming fin sidewalls on opposing .
Claims 3-8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 3, Lin teaches the method of claim 1, wherein the epitaxial source/drain structure includes first (80) and second (86) epitaxial layers formed in this order over the recessed first and second fin structure,								yet remains explicitly silent to third and fourth epitaxial layers formed in this order over the recessed first and second fin structures.
	Re claim 19, Lin teaches the semiconductor device of claim 17, wherein the source/drain epitaxial layer includes first (80), second (86), epitaxial layers over the recessed first and second fin structures,								yet remains explicitly silent to wherein the source/drain epitaxial layer includes third and fourth epitaxial layers over the recessed first and second fin structures.
Claims 4-8 are objected to for at least depending from objected claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (US Pat. 10,896,964), Figs. 1A-11D; Lee et al. (US Pat. 9,831,116), Figs. 1-18; Cheng et al. (2017/0309624), Figs. 1-16; Ching et al. (2017/0053912), Figs. 1-31; Lee et al. (2015/0187943), Figs. 1-12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        2/28/22